Citation Nr: 0213202	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  99-07 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1971.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of a December 1998 rating decision of the RO.  

In August 1996, the Board denied the veteran's claim of 
service connection for an acquired psychiatric disorder, to 
include PTSD.  The United States Court of Appeals for 
Veterans Claims (the Court) affirmed this decision in May 
1998.  However, the veteran's current claim for service 
connection for PTSD was denied by the RO in a December 1998 
on the merits.  The correct issue before the Board is whether 
the veteran has submitted new and material evidence to reopen 
his claim.  The requirement of submitting new and material 
evidence to reopen a claim is a material legal issue the 
Board is required to address on appeal despite the RO's 
December 1998 action.  Barnett v. Brown, 83 F.3d 1380, 1383-
1384 (Fed. Cir. 1996).  In light of the Board's legal duty to 
determine whether the veteran has submitted new and material 
evidence to reopen his previously denied claim, the issue 
certified by the RO has been rephrased as noted on the title 
page.

In August 2000, the Board remanded the claim to the RO in 
order to obtain additional records to complete the claim.  
Those records have been obtained and the case is again before 
the Board.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  An August 1996 Board decision denied service connection 
for an acquired psychiatric disability, including PTSD.

3.  The evidence associated with the claims file subsequent 
to the Board decision includes medical evidence of ongoing 
mental health treatment and examination, lay statements 
attesting to the veteran's mental health problems, hearing 
testimony and evidence that the veteran has elected take part 
in an interview for a study of Vietnam veterans at Washington 
University; this evidence does not tend to establish a 
material fact which was not already of record at the time of 
the Board decision.


CONCLUSIONS OF LAW

1.  The August 1996 Board decision which denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.1100 (2001).

2.  The evidence received since the August 1996 Board 
decision is not new and material; thus, the claim for service 
connection for PTSD is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. §§ 3.156(a), 20.1105 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act, which 
contains notice and duty-to-assist provisions.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107).  The change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  

In August 2001, VA also issued regulations to implement the 
VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  With the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.

The VCAA appears to have left intact the requirement that a 
veteran present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West Supp. 2001).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 38 
C.F.R.             §§ 3.156(a), 3.159(c)).  As noted, 
however, the regulatory provisions affecting the adjudication 
of claims to reopen a finally decided claim are applicable 
only to claims received on or after August 29, 2001.  66 Fed. 
Reg. at 45,620.  Because the veteran's claim was received 
prior to that date, those regulatory provisions do not apply.

In any claim to reopen, the Secretary is required to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be obtained by the 
Secretary.  See 38 U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Here, the record contains several communications by VA 
notifying the veteran of the evidence needed to reopen his 
claim.  In the August 2000 remand, as well as at the hearing, 
the Board notified the veteran that a verified stressor and a 
diagnosis of PTSD based on the verified stressor are needed 
to prove his claim.  The RO explained this further to the 
veteran in an October 2000 letter.  The most recent 
supplemental statement of the case outlined the evidence 
obtained by VA and that submitted by the veteran following 
the Board's remand.  The veteran has reported that he has had 
trouble remembering and has reported he had no further 
information to provide.  Information referred to by the 
veteran was sought following the remand.  Those records have 
been, to the extent possible, obtained and associated with 
the claims file.  At his hearing, he was given 60 days to 
produce additional evidence that would be helpful to his 
claim.  Since these communications meet the standard set 
forth by the VCAA, the Board finds that no further 
development is needed. 

II.  Legal Criteria for Service Connection for PTSD

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  

The Board also notes that VA has changed the criteria 
set forth in 38 C.F.R. § 3.404(f) pertaining to service 
connection for PTSD twice during the pendency of this 
appeal.  The first amendments promulgated in 1999 became 
effective retroactively to March 7, 1997.  See Direct 
Service Connection (Post-Traumatic Stress Disorder), 64 
Fed. Reg. 32,808 (June 18, 1999).  The second amendments 
became effective March 7, 2002.  See Post-Traumatic 
Stress Disorder Claims Based on Personal Assault, 67 
Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (to be codified 
as amended at 38 C.F.R. § 3.304(f)).  The Board finds 
that the pre- and post-1997 criteria for evaluating PTSD 
claims are substantially the same, as both versions of 
the regulations require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence 
that the claimed in-service stressor occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 
38 C.F.R. § 3.304(f) (1996), (2001).  The 1999 
amendments that were retroactively effective to 1997 
primarily codified the Court's decision in Cohen v. 
Brown, 10 Vet. App. 128 (1997), and brought 38 C.F.R. 
§ 3.304(f) in line with the governing statute, 
38 U.S.C.A. § 1154(b) (West 1991), which relaxed certain 
evidentiary requirements for PTSD claimants who have 
combat-related stressors.  The 2002 amendments pertain 
to PTSD claims resulting from personal assault.  The 
Board finds that the 1997 and 2002 revisions have not 
changed the applicable criteria in a way which could 
alter the outcome of the veteran's claim.  Thus, the 
Board will apply the current version in adjudicating his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); see also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will be insufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  See 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(2001); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau, 9 
Vet. App. at 396.


III.  New and Material Evidence

In this case, a claim for service connection for PTSD was 
denied by the Board in an August 1996 decision.  That 
decision was based on a finding that the evidence of record 
did not establish a diagnosis of PTSD.  The evidence 
considered at that time included the veteran's service 
personnel and medical records, which showed that the veteran 
had served about 2 years in Vietnam and that he was a field 
wireman and a radio technician, but that he had no 
decorations for combat.  The first medical records showing 
treatment for psychiatric problems were noted to have been 
many years after service.  Records dated in 1989 showed 
treatment for depression and anxiety.  A Social Security 
determination shows disability granted from that time, noted 
to be in part treated to injuries sustained in a car wreck in 
1989.  The wreck reportedly left the veteran with organic 
brain syndrome.  VA and private treatment records from that 
date forward showed ongoing treatment for several mental 
health problems with no actual diagnosis of PTSD.  The 
veteran was evaluated at a Vet Center to determine whether he 
had PTSD.  Although possible PTSD had been explored, there 
was no actual diagnosis.  A thorough VA examination in August 
1993, including psychological testing, resulted in a finding 
of no evidence to support a diagnosis of PTSD, no evidence of 
specific traumas in service that could etiologically be 
related to the veteran's present day symptoms.  The diagnosis 
was organic personality disorder, explosive type 
(provisional), and closed head injury.  It was indicated that 
PTSD was not being diagnosed.  

Thus, the Board found that there was no diagnosis of PTSD.  
The decision was affirmed by the Court in May 1998.  The 
Board decision is final and is not subject to revisions upon 
the same factual basis.  See 38 C.F.R. §§ 20.1100.

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  The 
veteran sought to reopen his claim for service connection for 
PTSD.  When a claim to reopen is presented, a two-step 
analysis is performed.  The first step is to determine 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

In this case, the additional evidence submitted since the 
1996 Board decision includes medical records from a private 
source, Dr. Bradley D. Templeton, dated in 1995 and June 
1998, a September 1998 VA examination, hearing testimony, lay 
statements, duplicate medical records already considered by 
the Board in 1996, and a letter and papers from Washington 
University dated in February 2002, as well as numerous VA 
outpatient treatment and Vet Center reports dated from 1998 
until 2001 and an article about Vietnam veterans.  With the 
exception of the duplicate records, lay statements and 
testimony, the Board finds that most of these items are new, 
as they were not associated with the claims file at the time 
of the 1996 Board decision.  However, none of these records 
contains a diagnosis of PTSD.  Instead, they show extensive 
treatment for depression and anxiety, which are not issues on 
appeal.  Accordingly, none of the records submitted since 
August 1996 is probative of the central issue of whether the 
veteran currently suffers from PTSD.  See 38 C.F.R. § 3.156.  

The Board has also considered the veteran's own statements 
testimony in which he claims that he currently suffers from 
PTSD as a result of stressors he experienced in service.  In 
addition, it has considered the candid letters from the 
veteran's family recounting a troubled family history.  These 
statements, however, are merely cumulative of statements made 
by the veteran at the time of the 1996 Board decision.  Since 
cumulative, they cannot be deemed new and material evidence.  
See Smith, 12 Vet. App. at 314 ("once it was determined that 
the evidence was not new, no further analysis was required, 
for it could not be 'new and material' if it was not 
'new.'").

The letter from Washington University dated in February 2002 
indicates that the veteran had been interviewed by their 
research team in 1996 or 1997 and that he agreed to take part 
in a new interview.  The veteran had agreed to participate in 
a Protective Factor Study of Vietnam veterans.  It was to 
shed light on the veterans' physical and mental health, 
substance abuse, family, children, social life, disability, 
health care use, and views about the war after two and a half 
decades.  However, the records provided by the veteran do not 
provide a diagnosis of PTSD.  The veteran participated in the 
protective factor study which followed Vietnam era veterans 
for a number of years.  This does not indicate a diagnosis of 
PTSD.  Although the veteran has indicated that the interview 
he gave may have provided additional help in outlining his 
stressors, the information from Washington University that is 
associated with the record does not.  The central issue, 
whether the veteran PTSD, is not addressed.  Outpatient 
treatment records show that the veteran was being 
consistently assessed with and treated for depression and 
anxiety.  It is noted that the Vet Center records do show 
exploration and discussion for the possibility of PTSD but 
there is no resulting diagnosis.  There are entries 
indicating it was to be addressed but there is no actual 
finding of PTSD.  The article about Vietnam veterans does not 
tend to show that this veteran has PTSD, it is not probative 
of or relevant to the central issue.  

As a whole, the evidence received since the August 1996 Board 
decision, when viewed either alone or in light of all of the 
evidence of record, does not tend to show that the veteran 
currently has a diagnosis of PTSD.  Therefore, it follows 
that new and material evidence has not been submitted 
subsequent to the August 1996 decision that denied service 
connection for PTSD.  Accordingly, the August 1996 Board 
decision remains final.  As the foregoing explains the need 
for competent evidence demonstrating that the veteran 
currently suffers from PTSD as a result of service, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to reopen his claim for service 
connection for PTSD.  See Graves v. Brown, 8 Vet. App. 522, 
524 (1996). 


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for PTSD, the appeal is 
denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

